PER CURIAM.
The public defender’s office filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We agree there are no arguable issues on appeal and affirm. We, however, remand this cause for correction of a scrivener’s error on the written robbery judgment. The judgment erroneously indicates the appellant, Derrick Muse, entered a plea of guilty. The record shows that the appellant was found guilty of the charge by jury. The trial court is therefore directed to correct the written judgment. This cause is affirmed in all other respects.
AFFIRMED but REMANDED for correction of scrivener’s error.
ERVIN, BARFIELD, and KAHN, JJ., concur.